Citation Nr: 0901617	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
a left shoulder disorder.  He contends that he injured his 
left shoulder during basic training.  Specifically, he claims 
that he was holding a rifle above his head when it was 
snatched from behind injuring his left shoulder.

Historically, the veteran served on active duty from February 
1964 to August 1968.  An inservice treatment report, dated in 
August 1967, noted his complaints of left shoulder pain.  It 
also noted a diagnosis of probable bursitis of the left 
shoulder.  

Pursuant to the Board's prior remand in August 2007, the RO 
was to schedule the veteran for a VA examination to obtain a 
nexus opinion regarding the etiology and onset of his left 
shoulder disability.  In doing so, the VA examiner was 
instructed to review the veteran's claims folder, and opine 
as to whether any currently diagnosed left shoulder 
disability is related to the veteran's military service or to 
any incident therein.

In the August 2008 VA examination for joints, the VA examiner 
noted that the veteran's claims folder had been reviewed.  
The VA examiner further opined that the veteran's current 
left shoulder disorder, diagnosed as bilateral shoulder 
impingement syndrome and bilateral shoulder degenerative 
joint disease, was "less likely due to his military 
service."  In support of this opinion, the VA examiner 
stated, "I see no evidence of shoulder injury in his [claims 
file] and his current shoulder injury is due to degenerative 
joint disease, and this is usually due to years of normal 
wear and tear on the shoulders not one specific moment of 
trauma like he stated with what happened when the gun was 
pulled out of his hands [during service]."

In December 2008, the veteran's representative argued that 
the VA examiner in August 2008 failed to address the 1967 
inservice treatment for probable left shoulder bursitis.  As 
the Board finds this argument persuasive, the RO should 
request that an additional review of the claims file be 
conducted, including the cited incident of treatment for left 
shoulder pain, and determine whether any changes in the VA 
examiner's conclusions are required.

Accordingly, the case is remanded for the following actions:

1.  The RO must have the veteran's entire 
claims folder reviewed by the VA examiner 
who conducted the veteran's August 2008 
VA examination, if available.  This 
review must include consideration of the 
veteran's inservice incident of treatment 
for probable left shoulder bursitis in 
August 1967.  Thereafter, the VA examiner 
must provide a nexus opinion as to 
whether the veteran's current left 
shoulder disorder is related to his 
military service or any incident therein, 
to include the August 1967 treatment for 
probable left shoulder bursitis.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

If the VA examiner that conducted the 
August 2008 examination is not available, 
the veteran must be afforded a VA 
examination to determine the etiology of 
any left shoulder disorder found.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed left shoulder disorder is 
related to the veteran's military service 
or to any incident therein.  The examiner 
must specifically address the August 1967 
treatment report which found probable 
bursitis.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for an examination, if scheduled, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After completing the above, and any 
other development as may be indicated, 
the claim must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

